          Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


KYM HOLLEY,

         Plaintiff,

v.                                                               CIVIL ACTION NO.
                                                                  5:19-cv-00032-TES
GEORGIA DEPARTMENT OF
CORRECTIONS,

         Defendant.


                             ORDER GRANTING DEFENDANT'S
                            MOTION FOR SUMMARY JUDGMENT



         In its Motion for Summary Judgment [Doc. 40], Defendant Georgia Department

 of Corrections ("DOC") contends that Plaintiff's race discrimination claims under Title

 VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1983 are due to be dismissed.1 The

 matter concerns the DOC's hiring policies, criminal background checks, and Plaintiff's

 allegations that he was treated differently and more harshly for his probationary history

 than the white candidate ultimately hired. Simply put, while Plaintiff shows a sloppy

 and imperfect hiring process, he fails to provide a valid comparator or any other

 evidence sufficient to support an inference of race discrimination. As explained in




 1Plaintiff does not contest Defendant’s Motion on his claim for race discrimination based on § 1983. [Doc.
 51, p. 3 n. 1]. After reviewing the record, the Court agrees and concludes that Defendant is entitled to
 summary judgment on Plaintiff’s § 1983 claim.
         Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 2 of 19




greater detail below, the Court GRANTS Defendant's Motion for Summary Judgment

[Doc. 40].

                                  FACTUAL BACKGROUND

       A.      Plaintiff's Job Rescission

       In the summer of 2016, Plaintiff—who is black—was interviewed by Warden

Benjamin Ford and at least conditionally offered an "Instructor 2" teaching position at

the Burruss Correctional Training Center in Forsyth, Georgia. [Doc. 44-24]; [Doc. 45,

Holley Depo., pp. 76:6—11, 82:3—13, 102:1—12, 106:1—25]; [Doc. 45-10, p. 3]. However,

Ford lacked the final hiring authority because he would soon be transferred to another

facility.2 [Doc. 42-3, p. 1]; [Doc. 42, Ford Depo., p. 25:11—20]. Hence, the incoming

warden, James Payne, needed to approve Plaintiff's employment. [Id].

       As part of DOC's hiring process, Wardens Ford and Payne instructed Human

Resources Personnel Manager Gail Holder to perform background and reference checks

on applicants. [Doc. 44, Holder Depo., pp. 56:6—57:22]. Consequently, DOC obtained a

copy of Plaintiff's criminal history report from the Georgia Crime Information Center

("GCIC report"). [Id., p. 140:6—15]; [Doc. 48, p. 3]. Plaintiff's GCIC report reflected that

in 1992, he pled nolo contendere to a charge of "fleeing or attempting to elude a police

officer" and had been sentenced to 10 days in jail, a $985 fine, and 5 months of




2On July 1, 2016, DOC indeed reassigned Ford to Calhoun State Prison and replaced him at Burruss with
Payne. [Doc. 42, Ford Depo. p. 31:21—24]; [Doc. 46, Payne Depo., pp. 10:23—11:6].


                                                  2
         Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 3 of 19




probation. [Id., pp. 7—8]; [Doc. 48, Holley Depo., p. 159:19—24]; [Doc. 45-17]. After

reviewing Plaintiff’s GCIC report, Payne decided not to move forward with Plaintiff's

offer of employment. [Doc. 46, Payne Depo., pp. 28:2—30:15].

        Here is where it got sloppy. Based on Payne’s decision, Holder called Plaintiff to

inform him that she was rescinding his employment offer because he had previously

been sentenced to probation. [Doc. 45, Holley Depo., pp. 167:17—168:5]. When Plaintiff

informed Holder that he had never been on probation, Holder told him, "Well, Mr.

Holley, I'm rescinding the offer. You can't have probation." [Id.] Plaintiff was not

provided an opportunity to challenge the contents of the GCIC report and refute the

listed probation record in apparent violation of DOC's rules.3 [Id., p. 169:8—18]; [Doc.

44, Holder Depo., pp. 101:18—102:12]; [Doc. 44-18, p. 6].

        In 2016, DOC had no written policy, protocol, or directive that specifically

prohibited hiring individuals with probation on their record. [Doc. 44, Holder Depo.,

pp. 105:17-106:02, 137:12—15]; [Doc. 46, Payne Depo., p. 25:12—22]; [Doc. 46-2]; [Doc.

46-5]; [Doc. 46-6]. But, Payne, Ford, and Holder each knew of a leadership directive

regarding not hiring individuals who had been on probation. [Doc. 42-3, p 2]; [Doc. 46,

Payne Depo., pp. 25:23—26:2]; [Doc. 46-4, p. 2]; [Doc. 44, Holder Depo., pp. 95:7—96:25];


3The Rules of the State Personnel Board followed by DOC provide that if the agency intends to not hire
someone because of their criminal background check, the agency is required to provide the applicant
with (1) the criminal history report, (2) a disclaimer of applicants rights under the Fair Credit Reporting
Act, and (3) notice that the background report may prevent employment. [Doc. 44-18, p. 6]. The rules also
provide that agencies are supposed to allow an applicant an opportunity to discuss the results before
making an employment decision. [Id.].


                                                     3
        Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 4 of 19




[Doc. 40-4, Payne Aff., ¶ 4].

       B.     Hiring Comparator Despite Probationary History

       After rescinding the offer made to Plaintiff, in August 2016, DOC reposted the

position and ultimately hired Georgia Ann Franklin, who is white, for the Instructor 2

position. [Doc. 44, Holder Depo., p. 135:18—21; [Doc. 43, Franklin Depo., p. 11:1—4].

Franklin previously worked part-time for the DOC at Burress. [Id.].

       However, Franklin also had a disclosed probationary history. In 2007, Franklin

had been sentenced to two years on probation, a $3,000 fine, and 40 hours of

community service for Inhumane Treatment of Animals in violation of a Butts County

Animal Control Ordinance. [Id., pp. 35:20—37:24]; [Doc. 43-1, p. 32]. Franklin first

disclosed her probation to DOC on or about April 21, 2007. [Doc. 43, Franklin Depo., p.

64:9—17]; [Doc. 43-3].

       But Payne unequivocally claims—and Plaintiff does not contest—that he did not

know about Franklin's probationary history when he hired her. [Doc. 51-1, ¶ 32]; [Doc.

40-4, Payne Aff., ¶ 16]; [Doc. 46, Payne Depo., pp 38:13—41:6, 43:24—44:24]. Payne only

reviewed Plaintiff and Franklin's GCIC and fingerprint results—and for whatever

reason, Franklin's probationary history was not listed on these reports. [Id.]; [Doc. 40-4,

Payne Aff., ¶ 13]; [Doc. 51-1, ¶ 33]. However, Payne did know that Franklin had also

been arrested in 1992 and charged with marijuana possession and driving under the

influence (“DUI”) based on her fingerprint results. [Doc. 43, Franklin Depo., pp. 27:9—



                                             4
        Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 5 of 19




29:4]; [Doc. 40-4, Payne Aff., ¶ 14]. But those charges had been expunged, which could

explain why they didn’t show up on her GCIC report. [Id.]. And, Holder knew that

Franklin had previously been sentenced to probation because Franklin disclosed the

information on two forms completed on August 8, 2016: DOC Criminal/Driver History

Consent Form and State of Georgia Loyalty Oath/State Security Questionnaire. [Doc.

43, Franklin Depo., pp. 64:21—65:14]; [Doc. 43-1, pp. 20—21]; [Doc. 43-4]; [Doc. 44,

Holder Depo., p. 61:20—25]; [Doc. 46, Payne Depo., pp. 37:13—39:3]; [Doc. 46-1, p. 63];

[Doc. 40-5, Holder Decl., ¶¶ 11, 15]. Nonetheless, Payne hired Franklin on August 9,

2016, effective August 16, 2016. [Doc. 46, Payne Depo., pp. 37:13—39:3]; [Doc. 46-1, p.

63].

       Although Holder knew Payne's position on hiring individuals with a

probationary history, she did not tell Payne that Franklin had a probated sentence on

her record. [Doc. 40-5, Holder Decl. ¶ 15]; [Doc. 40-4, Payne Aff., ¶¶ 16—17]; [Doc. 44,

Holder Depo., pp. 110:13—111:1]; [Doc. 44-14, p. 2]. Until Plaintiff filed this suit, Payne

did not know that Franklin had served on probation. [Doc. 40-4, Payne Aff., ¶¶ 16—17].

       The information Payne received regarding Plaintiff and Franklin's respective

criminal histories came from Holder. [Doc. 46, Payne Depo., pp. 29:21—30:2; 43:20—

44:7]; [Doc. 44, Holder Depo., pp. 126:20—22]; [Doc. 40-4, Payne Aff., ¶¶ 12, 16—17];

[Doc. 40-5, Holder Decl., ¶ 14]. As Personnel Manager, Holder oversaw the hiring

process for both Plaintiff and Franklin. [Doc. 44, Holder Depo., pp. 44:7--45:4]; [Doc. 40-



                                             5
          Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 6 of 19




5, Holder Decl. ¶¶ 4, 20]; [Doc. 46, Payne Depo., p. 17:3—14].

                                             DISCUSSION

                 A.      Standard of Review

        A court must grant summary judgment "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

the evidence presented, " 'a reasonable jury could return a verdict for the nonmoving

party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002)

(quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991));

see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant may support

its assertion that a fact is undisputed by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits

or declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).4

“When the nonmoving party has the burden of proof at trial, the moving party is not

required to ‘support its motion with affidavits or other similar material negating the

opponent’s claim[]’ in order to discharge this ‘initial responsibility.’ ” Four Parcels of Real

Prop., 941 F.2d at 1437–38 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).




4Courts may consider all materials in the record, not just those cited by the parties. Fed. R. Civ. P.
56(c)(3).


                                                      6
        Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 7 of 19




Rather, “the moving party simply may show––that is, point out to the district court––

that there is an absence of evidence to support the nonmoving party’s case.” Id. (cleaned

up). Alternatively, the movant may provide “affirmative evidence demonstrating that

the nonmoving party will be unable to prove its case at trial.” Id.

       The burden then shifts to the nonmoving party, who must rebut the movant’s

showing “by producing . . . relevant and admissible evidence beyond the pleadings.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011) (citing

Celotex Corp., 477 U.S. at 324). The nonmoving party does not satisfy its burden “if the

rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed

fact.” Id. (quoting Anderson, 477 U.S. at 249–50). “A mere scintilla of evidence

supporting the [nonmoving] party’s position will not suffice.” Allen v. Tyson Foods, Inc.,

121 F.3d 642, 646 (11th Cir. 1997). Further, where a party fails to address another party’s

assertion of fact as required by Fed. R. Civ. P. 56(c), the Court may consider the fact

undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2). However, “credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences

from the facts are jury functions, not those of a judge. Anderson, 477 U.S. at 255. Stated

differently, “the judge’s function is not himself to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial.” Id. at 249.

“The evidence of the [nonmovant] is to be believed, and all justifiable inferences are to

be drawn in his favor.” Id. at 255.



                                               7
        Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 8 of 19




              B.     Title VII

       Plaintiff brings his case pursuant to Title VII, which makes it unlawful for an

employer “to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms, conditions,

or privileges of employment, because of such individual’s race, color, religion, sex, or

national origin.” Lewis v. City of Union City, 918 F.3d 1213, 1220 (11th Cir. 2019) (quoting

42 U.S.C. § 2000e-2(a)(1)). “The language of Title VII makes plain the purpose of

Congress to assure equality of employment opportunities and to eliminate . . .

discriminatory practices and devices” used to disadvantage racial, gender, and religious

minorities in the employment context. Lewis, 918 F.3d at 1220 (quoting McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 800 (1973)).

       When, as here, a plaintiff faces a defendant’s motion for summary judgment on

claims for race discrimination under Title VII, he must make a sufficient factual

showing to permit a reasonable jury to rule in his favor. Lewis, 918 F.3d at 1220. While

this can be done in a variety of ways, perhaps the most familiar is the three-part

burden-shifting framework established by the Supreme Court in McDonnell Douglas,

411 U.S. at 800–02. The McDonnell Douglas framework places the initial burden on a

plaintiff to establish a prima facie case of race discrimination by proving that he was

treated differently from some other “similarly situated” individual or “comparator.”

Lewis, 918 F.3d at 1217 (citing Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 258–59



                                              8
        Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 9 of 19




(1981)). Another way is to “demonstrate a ‘convincing mosaic’ of circumstantial

evidence that warrants the inference of discrimination.” Id. at n. 6 (citing Smith v.

Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2001)).

       As for the McDonnell Douglas route, a plaintiff bears the initial burden of

establishing a prima facie case of intentional discrimination. Lewis, 918 F.3d at 1220. This

burden can be met “by showing (1) that [he] belongs to a protected class, (2) that [he]

was subjected to an adverse employment action, (3) that [he] was qualified to perform

the job in question, and (4) that [his] employer treated ‘similarly situated’ employees

outside [his] class more favorably.” Id. at 1220–21 (citation omitted). If a plaintiff

succeeds in making a prima facie case, “the burden [then] shifts to [a] defendant to

articulate a legitimate, nondiscriminatory reason for its actions.” Id. at 1221 (citing

Burdine, 450 U.S. at 253). Then, if a defendant makes such an articulation, the burden

shifts back to a plaintiff who must demonstrate that the proffered, nondiscriminatory

reason was “merely a pretext for unlawful discrimination, an obligation that ‘merges

with [a] [plaintiff’s] ultimate burden of persuading the [factfinder] that [he] has been

the victim of intentional discrimination.’” Lewis, 918 F.3d at 1221 (quoting Burdine, 450

U.S. at 256) (second and third alterations in original).

       C.     Comparator Analysis

       Here, Defendant narrows the issues before the Court by conceding that Plaintiff

(1) is a member of a protected class, (2) suffered an adverse employment action by



                                              9
        Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 10 of 19




having his job offer rescinded, and (3) was qualified to do the job. [Doc. 40-1, p. 7].

Thus, the Court need only determine if Plaintiff and his comparator are similar in all

material respects.

       “[D]iscrimination,” first and foremost, “consists of treating like cases differently[,]”

and, if this is true, the converse must also be true: “Treating different cases differently is

not discriminatory, let alone intentionally so.” Lewis, 918 F.3d at 1222–23 (emphasis

supplied) (first citing N.L.R.B. v. Collier, 553 F.2d 425, 428 (5th Cir. 1977) and then citing

Nix v. WLCY Radio/Rahall Commc’ns, 738 F.2d 1181, 1186 (11th Cir. 1984)). Thus, the first

burden of McDonnell Douglas essentially calls upon a plaintiff to show that he “was

treated differently from another ‘similarly situated’ individual” –– or, a comparator.

Lewis, 918 F.3d at 1217 (citing Burdine, 450 U.S. at 258–59) (emphasis added).

       Lewis reiterates that the procedural timing of the comparator analysis, “must be

conducted at the prima facie stage of McDonnel Douglas’s burden-shifting framework.”

Lewis, 918 F.3d at 1218–24. However, in Lewis, the Eleventh Circuit Court of Appeals

also definitively answered “[t]he obvious question: Just how ‘similarly situated’ must a

plaintiff and h[is] comparator(s) be?” Id. at 1217. In cases like this one, “a plaintiff must

show that [he] and h[is] comparator[] are ‘similarly situated in all material respects.” Id.

at 1224. “[A] plaintiff and [his] comparators must be sufficiently similar, in an objective

sense, that they cannot reasonably be distinguished.” Id. at 1227. Specifically, in Lewis,

the Eleventh Circuit Court of Appeals stated the following principles:



                                              10
         Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 11 of 19



         (1) a plaintiff does not have to prove “that [he] and [his] comparators are
         identical save for their race or gender;” and (2) it is not necessary that a
         plaintiff and [his] comparators have “precisely the same [job] title[s]” or
         functions. However, ordinarily, a valid comparator: (a) “will have
         engaged in the same basic conduct (or misconduct) as the plaintiff;” (b)
         “will have been subject to the same employment policy, guideline, or rule
         as the plaintiff;” (c) will have been “under the jurisdiction of the same
         supervisor as the plaintiff,” but not invariably so; and (d) “will share the
         plaintiff’s employment or disciplinary history.”

Johnson v. Miami-Dade Cty, 948 F.3d 1318, 1327 n. 7 (11th Cir. 2020) (citing Lewis, 918 F.3d

at 1227–29) (citations omitted). “[I]f a plaintiff fails to show the existence of a similarly

situated employee, summary judgment is appropriate where no other evidence of

discrimination is present.” Rioux v. City of Atlanta, 520 F.3d 1269, 1277 (11th Cir.2008)

(emphasis omitted). Furthermore, “proffered comparators' actions are only relevant if

the plaintiff shows that the decisionmaker knew of the prior similar acts and did not

discipline the rule violators.” Lee v. U.S. Steel Corp., 450 F. App'x 834, 839 (11th Cir.

2012).

         Here, Plaintiff has provided a comparator that could be similar in all material

respects. For example, Plaintiff and his comparator were both subject to the same

(potential) employer and the same employment policy—a prohibition from Payne and

DOC leadership on hiring individuals with a probationary record. Further, both

individuals had a probation history on their criminal records.

         However, and this is critical, Plaintiff has not produced any evidence to show

that Payne actually knew of Franklin’s probationary history when he decided to hire



                                              11
         Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 12 of 19




her. [Doc. 40-4, Payne Aff., ¶13]; [Doc. 51-1, ¶ 33]; [Doc. 40-4, Payne Aff., ¶16]. [Doc. 51-

1, ¶ 32]. Since Payne didn’t know about Franklin’s probationary history when he made

the hiring decision, it follows that Payne, the decisionmaker, did not treat similarly

situated candidates differently. Rather, the record shows that, when Payne made his

decision, he had information showing one candidate with a probation record and one

without. Thus, the two candidates were different and treating different people

differently cannot show race discrimination.

        Accordingly, Plaintiff has not produced evidence necessary to make a prima

facie case for race discrimination under Title VII. 5 See Boone v. City of McDonough, No.

1:12–cv–1036–WSD, 2013 WL 4670480, at *21 (N.D. Ga. 2013) (collecting cases holding

summary judgment was warranted on plaintiffs’ claim where they failed to point to any

similarly situated comparator).

        D.       Cat’s Paw Analysis

        Plaintiff also argues that DOC could still be liable because “Holder used Payne

‘as a mere conduit, or cat’s paw, to give effect to [her] discriminatory animus” since

Holder knew before Payne approved Franklin’s hire that Franklin had previously been

sentenced to probation but chose not to notify Payne. [Doc. 51, pp. 8—9]. Thus, Plaintiff


5The Court is also unpersuaded by the fact that —while Payne was not aware of Franklin’s probationary
history—he still knew about Franklin’s expunged charges for possession of marijuana and DUI in 1992.
[Doc. 51, p. 11]; [Doc. 40-4, Payne Aff., ¶14]. In terms of Lewis, a comparator is not similar in all material
respects where the comparator has expunged charges and the prospective plaintiff does not. This is
especially true because state laws generally provide that only minor (or what the legislature determines
to be less serious) crimes can be expunged in the first place.


                                                      12
         Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 13 of 19




argues, “Holder put her fingers on the scale” by being biased about which information

she provided to Payne. [Id., p. 9]. Further, Plaintiff contends that “Holder denied Mr.

Holley an opportunity to contest his GCIC report in violation of established DOC

rules[;]” thus, allowing Payne to rely on information that Plaintiff could’ve proven was

inaccurate. [Id.].

        A plaintiff may use the so-called “cat's paw” theory to prove that the

discriminatory animus behind the delivery of information to the supervisor caused his

job to be rescinded.6 Stimpson v. City of Tuscaloosa, 186 F.3d 1328, 1332 (11th Cir. 1999).

“This theory provides that causation may be established if the plaintiff shows that the

decisionmaker followed the biased recommendation without independently

investigating the complaint against the employee.” Id. In other words, “the

recommender [uses] the decisionmaker as a mere conduit, or ‘cat's paw’ to give effect to

the recommender's discriminatory animus.” Id.; see also Llampallas v. Mini–Circuits, Lab,

Inc., 163 F.3d 1236, 1249 (11th Cir. 1998) (“In a cat's paw situation, the harasser clearly

causes the tangible employment action, regardless of which individual actually signs

the employee's walking papers”); Crawford v. Carroll, 529 F.3d 961, 979 n. 21 (11th

Cir.2008) (noting that the evidence in the record must support “the contention that [the


6“Although the Eleventh Circuit has not ruled in a published opinion that the cat’s paw theory applies to
Title VII and § 1981 retaliation claims, the Court’s holding in Sims that the theory applies to the ADEA
but-for causation regime forecloses any divergence.” Moore v. Delta Airlines Inc., No. 5:18-cv-00485-HNJ,
2020 WL 230978, at *19 (N.D. Ala. Jan. 15, 2020) (citing Sims v. MVM, Inc., 704 F.3d 1327, 1336 (11th Cir.
2013)); see also Quintero v. Publix Super Markets, Inc., No. 18-cv-21615-GAYLES, 2020 WL 607117, *1—2
(S.D. Fla. Feb. 7, 2020)


                                                   13
        Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 14 of 19




subordinate supervisor] exercised undue influence over [the decisionmaker]” in order

to succeed under the cat's paw theory).

       Holder’s relevant role in the hiring process is to provide Payne with the

necessary paperwork for him to decide who to hire. Holder does not have the authority

to terminate or rescind job offers. [Doc. 44, Holder Depo., pp. 47:24—48:6]. Further,

Holder never explicitly recommended that Payne revoke Plaintiff’s offer or hire

Franklin. Instead, Holder provided the requested forms, and Payne independently

decided to rescind Plaintiff’s job offer after reviewing his GCIC and fingerprint results.

Plaintiff presents no evidence that refutes this. Accordingly, Plaintiff’s contention that

DOC can be liable for Holder’s refusal to share information fails because the

decisionmaker—Payne—conducted an independent investigation and did not even

seek Holder’s recommendation on who to hire, let alone follow it blindly.

       Further, DOC cannot be liable for race discrimination because Holder did not

allow Plaintiff an opportunity to contest his GCIC results. Simply put, Plaintiff has not

shown a causal link between Holder refusing Plaintiff the chance to contest his GCIC

results and Payne not hiring Plaintiff. Critically, Payne had already decided to rescind

Plaintiff’s job offer when Holder declined to allow Plaintiff an opportunity to dispute

the results. [Doc. 46, Payne Depo., pp. 28:2—30:15]. Further, Plaintiff still lacks a valid

comparator or any evidence of racial animus for Holder’s refusal to permit Plaintiff to

respond to his GCIC report.



                                             14
        Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 15 of 19




       Simply put, the Plaintiff failed to show that Holder harbored racial animus and

then manipulated Payne in order to carry out a plot to ensure that Plaintiff would not

get the job. The cat’s paw theory just doesn’t work in this case.

       E.     Convincing Mosaic of Race Discrimination

       Finally, Plaintiff has not shown a convincing mosaic of race discrimination. “A

plaintiff can still survive summary judgment if [he] 'presents a convincing mosaic of

circumstantial evidence that would allow a jury to infer intentional discrimination by

the decisionmaker.’ ” Moultrie v. Ga. Dep't of Corr., 703 F. App'x 900, 907 (11th Cir. 2017)

(citing Smith, 644 F.3d at 1328).

       “A ‘convincing mosaic’ may be shown by evidence that demonstrates, among

other things, (1) ‘suspicious timing, ambiguous statements . . . , and other bits and

pieces from which an inference of discriminatory intent might be drawn,’ (2)

systematically better treatment of similarly situated employees, and (3) that the

employer's justification is pretextual.” Lewis, 934 F.3d at 1185.

       But Plaintiff has not shown a motive to discriminate, incidents of white and black

employees being treated differently, or the employer's conscious tracking of race in

disciplinary or hiring decisions. See Moultrie, 703 F. App'x at 907. Instead, Plaintiff

attempts to rely on the pretext arguments he offered in the McDonnell Douglas portion

of his argument to construct a convincing mosaic. Because Plaintiff failed to show a




                                             15
        Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 16 of 19




valid comparator under the McDonnell Douglas framework, the Court has not yet

addressed those arguments. [Doc. 51, pp. 19—20].

       As Plaintiff has no evidence of implicit bias, Plaintiff argues racial bias is

indisputable because Defendant’s proffered reasons for hiring Franklin over Plaintiff

are clearly pretextual. [Id., p. 14]. Because it is “axiomatic” that courts “cannot second-

guess the business decisions of an employer,” a plaintiff who seeks to show pretext

through implausibility faces a high burden. Cotton v. Enmarket, Inc., No. 19-14000, 2020

WL 2078288, at *2 (11th Cir. 2020) (quoting Rowell v. BellSouth Corp., 433 F.3d 794, 798

(11th Cir. 2005)). “An employer who fires [or rescinds a job offer from] an employee

under the mistaken but honest impression that the employee violated a work rule is not

liable for discriminatory conduct.” Damon v. Fleming Supermarkets of Fla., 196 F.3d 1354,

1363 n.3 (11th Cir. 1999). Indeed, an employer has the “right to interpret its rules as it

chooses, and to make determinations as it sees fit under those rules.” Williams v. Fla.

Atlantic Univ., 728 F.App’x 996, 999 (11th Cir. 2018) (citing Nix v. WLCY Radio/Rahall

Commc’ns, 738 F.2d 1181, 1187 (11th Cir. 1984) abrogated in part on other grounds by

Lewis, 918 F.3d at 1218). In the end, an “employer may fire [or rescind a job offer to] an

employee for a good reason, a bad reason, a reason based on erroneous facts, or for no

reason at all, as long as its action is not for a discriminatory reason.” Id.

       Payne’s proffered legitimate nondiscriminatory business reasons for hiring

Franklin over Plaintiff were (1) Plaintiff’s prior probationary history (based on a



                                              16
       Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 17 of 19




directive from DOC leadership), and (2) that Plaintiff’s criminal history “was not in line

with the high standards of professionalism and integrity” that Payne expected from his

employees. [Doc. 40-1, pp. 13—14].

       None of Plaintiff’s pretext arguments show that Payne’s reasoning was untrue.

Plaintiff essentially argues that (1) DOC had no expressed policy barring individuals

with probation from being hired, (2) Plaintiff had a final offer from Ford, after he

viewed his GCIC report, that was not conditional, (3) Holder and Payne deviated from

established DOC policy when they did not notify Plaintiff in writing of the reasons for

the job rescission and provide Plaintiff an opportunity to respond to the GCIC report,

(4) Holder unduly influenced Plaintiff’s job offer being rescinded, and (5) Holder

intentionally only relayed Plaintiff’s probation history to Payne. [Doc. 51, pp. 13—19].

None of these arguments refute Payne’s rationale for not hiring Plaintiff.

       Even if there was not an express or formal policy, Payne still retained the

discretion to not hire individuals because of their criminal history, even if he was

mistaken in believing they had been on probation. See Williams 728 F.App’x at 999.

Further, even if the previous warden, Ford, viewed Plaintiff’s GCIC report and chose to

still move forward with his application, different supervisors are permitted to interpret

the rules differently. See Rojas v. Florida, 285 F.3d 1339, 1342—43 (11th Cir. 2002)

(cautioning that courts “must be careful not to allow Title VII plaintiffs simply to litigate

whether they are, in fact, good employees [or hires]” and noting that different



                                             17
       Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 18 of 19




supervisors are permitted to impose different evaluation standards). Further, Plaintiff

has offered nothing to demonstrate that the DOC was bound to hire him based on

Ford’s offer. If he had such evidence, he surely would have brought a breach of contract

claim, ostensibly a much easier claim to win on than Title VII. Additionally, as

explained above, Holder’s alleged racial animus cannot be imputed to the

decisionmaker because Payne acted independently of her in deciding to rescind

Plaintiff’s job offer. Moreover, if Holder was really trying to “put her fingers on the

scale” in favor of Franklin, it seems likely that she would have somehow shielded the

information about Franklin’s 1992 arrest from Payne as well.

       Accordingly, Plaintiff fails to introduce sufficient evidence that the probationary

record was merely pretext, as opposed to racial animus, for rescinding Plaintiff’s job

offer. Thus, the Court cannot say that “no reasonable person, in the exercise of impartial

judgment” would have decided to revoke Plaintiff’s job offer. Springer v. Convergys

Customer Mgmt. Grp. Inc., 509 F.3d 1344, 1349 (11th Cir. 2007).

       Absent a genuine dispute of fact whether the stated grounds for his job recession

were pretextual, Plaintiff cannot rely on the convincing mosaic standard to avoid

summary judgment. Lee v. City of Walthourville, No.: 4:18-cv-90, 2020 WL 907862, at *14

n. 11 (S.D. Ga. Feb. 24, 2020) (collecting Eleventh Circuit Court of Appeals cases finding

Plaintiff cannot survive summary judgment under the “convincing mosaic” standard by

reiterating pretext arguments that the court found insufficient). The Plaintiff has not



                                             18
       Case 5:19-cv-00032-TES Document 57 Filed 05/23/20 Page 19 of 19




convinced the Court that there is a legitimate question as to whether Payne, the

decisionmaker, made his decision on anything other than what he believed was

accurate information regarding Plaintiff and Franklin’s probationary histories. Even

though Plaintiff may take issue with Holder’s sloppy handling of the requested

information and the way she gave it to Payne, he cannot make out a discrimination case

against DOC under any of his attempted theories.

                                    CONCLUSION

      Based on all of the foregoing, the Court GRANTS Defendant’s Motion for

Summary Judgment [Doc. 40] and DIRECTS the Clerk of Court to enter Judgment

accordingly and CLOSE this case.

      SO ORDERED, this 23rd day of May, 2020.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           19
